Citation Nr: 0730021	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  06-34 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for arthritis, rheumatoid, mild, sternoclavicular 
joints, and knees.

2.  Entitlement to service connection for arthritis, 
rheumatoid, mild, sternoclavicular joints, and knees.

3.  Entitlement to the assignment of an initial rating higher 
than 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Jose A. Quintos, M.D.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to April 1942, and service with the Recognized 
Guerrillas from May 1945 to December 1945.  See 38 C.F.R. 
§§ 3.40, 3.41 (2007).

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Manila, Republic of 
Philippines (RP).  An August 2005 rating decision granted 
service connection for PTSD with an initial rating of 30 
percent, effective July 2004.  A July 2006 rating decision 
determined new and material evidence was not submitted to 
reopen the previously denied claim.  The veteran perfected an 
appeal of both decisions.

The veteran appeared at a Board hearing via video 
teleconference in February 2007 before the undersigned.  A 
transcript of the hearing testimony is associated with the 
claims file.

In the decision below, the Board reopens the veteran's 
previously denied claim.  The underlying claim for service 
connection, however, is not yet fully developed-which is 
also the case with the claim for a higher initial rating for 
PTSD.  Both issues are discussed in the REMAND portion of the 
document below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  An April 1951 Board decision denied entitlement to 
service connection for arthritis which, in the absence of an 
appeal became final and binding on the veteran.

2.  An April 2004 rating decision determined new and material 
evidence was not submitted to reopen a previously denied 
claim for entitlement to service connection for arthritis, 
rheumatoid, mild, sternoclavicular joints, and knees, which, 
in the absence of an appeal became final and binding on the 
veteran.

3.  The evidence submitted since the April 2004 decision, by 
itself, or when considered with the previous evidence of 
record, does relate to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for arthritis and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The April 2004 decision is final.  New and material evidence 
sufficient to reopen a previously denied claim for 
entitlement to service connection for arthritis, rheumatoid, 
mild, sternoclavicular joints, and knees has been submitted.  
38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

To the extent possible, the notice requirements of the VCAA 
require VA to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

New and Material Evidence

In February 1946, the veteran applied for VA benefits for 
joint pain, which he asserted he had experienced since 1941.  
The only service medical record related to the veteran 
available is a November 1945 entry which notes the veteran 
received inpatient treatment for verrucae (skin lesions), 
multiple, both hands, forearms, and neck.  The other document 
developed was a Certificate of Relief From Active Duty, dated 
three days after the inpatient treatment.  This December 1945 
document notes that the veteran was relieved because he was 
physically disqualified for continued service due to gonoheal 
arthritis.

The veteran also submitted statements from two physicians.  
In a March 1947 statement, Dr. Mercado noted that he recalled 
having treated the veteran for anemia, pain and limitation of 
knee joints from August 1943 to August 1944.  A March 1947 
statement from Dr. Mendoza noted that he recalled having 
treated the veteran from December 1946 to January 1947 for 
pain and swelling of knee joints.  Both physicians' 
statements were made from memory, as neither had any existing 
records related to their treatment of the veteran.

A June 1949 rating decision determined that service 
connection for gonorrheal arthritis was precluded, as the 
diagnosed condition was due to the veteran's own willful 
misconduct.  The decision also determined that there was no 
disability secondary to the acute condition of verrucae 
vulgaris diagnosed in 1945.
The veteran submitted a timely Notice of Disagreement (NOD) 
with that decision and the Board, upon initial review in 
1949, remanded for an examination and further attempts to 
obtain service medical records related to the veteran.  The 
Board requested the examiner to determine if the etiology of 
any of the veteran's conditions was venereal disease.

At the March 1950 VA examination, the veteran told the 
examiner that he had pain in his ankles that ran up to the 
posterior surfaces of the legs and stiff ankles in the 
mornings.  He also complained of pain of the cervical spine 
and both shoulders, and that his ankle pain started in 1941, 
after getting wet, and his condition worsened in 1942 and 
1946.  The veteran also reported a history of venereal 
disease in 1947.  He was treated with three penicillin 
injections and he had no recurrence.  After examining the 
veteran and reviewing his X-rays, the examiner rendered 
diagnoses of arthritis, rheumatoid, mild, sternoclavicular 
joint, bilateral; bursitis, chronic, both tendo-achilles and 
right ankle; exotosis, small, base of proximal phalanx, 5th 
toe, right; prostatitis, chronic, mild; tonsillitis, chronic; 
myositis, chronic, right trapezius, mild; and, calcaneal 
spurs, bilateral.  The examiner opined that, given the 
clinical findings and the characteristics of the calcaneal 
spurs seen on the X-rays, he was of the impression that the 
etiology of the conditions was other than venereal.
An October 1950 rating decision determined that the reports 
of the veteran's examinations at enlistment and upon return 
to military control-if made, were lost or destroyed as a 
result of war, and there were no service records to support 
his assertion that he had experienced arthritis since 1941.  
Neither was there any evidence of in-service treatment for 
the conditions diagnosed at the 1950 examination or within 
the regulatory period.  See 38 C.F.R. § 3.307.  The RO 
continued the denial and returned the case to the Board.

In its April 1951 decision, the Board determined that in the 
absence of a report of examination prior to his acceptance 
for service, there was no presumption of soundness at 
enlistment.  See 38 C.F.R. § 3.304(b).  Since the official 
records contained no reference to the incurrence of or 
treatment for joint-related condition during service, there 
was insufficient evidence of incurrence in or aggravation by 
service, or within one year of discharge from active service.  
A May 1951 Board letter informed him of the decision, which 
became final in accordance with then applicable law.

In December 1952, the veteran demanded an explanation as to 
why the Board denied his appeal.  A RO letter, also dated in 
December 1952, informed him that upon submission of new and 
material evidence, the RO would again review his claim.  He 
requested a personal hearing, which was granted.  A May 1953 
Report of Contact notes that the veteran appeared and the 
facts of the case were fully explained to him, and that it 
was his privilege to submit new and material evidence.  He 
was satisfied with the explanation and indicated 
understanding of the Board's 1951 decision.

A December 2003 claim for benefits included a petition to 
reopen the previously denied claim for arthritis.  In the 
interim, the veteran had expended considerable effort to 
obtain prisoner of war (POW) status.  An August 2004 
Administrative Determination confirmed an earlier decision 
that there was no evidence that the veteran was ever a POW 
during his service.

A March 2004 rating decision determined that new and material 
evidence was not submitted to reopen the previously denied 
claim.  An April 2004 decision continued that determination.  
RO letters of March and April 2004 informed the veteran of 
each decision.  The claims file contains no indication that 
he did not receive the decision letters, or any record that 
the U.S. Postal Service returned either the March or April 
2004 letter as undeliverable.  Neither is there any record of 
the veteran having submitted an NOD in response to the 
letters.  Thus, the March and April 2004 decisions became 
final and binding on the veteran.  The April 2004 rating 
decision is the last final decision on the issue of service 
connection for arthritis.

Governing Law and Regulation

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See generally Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

No pertinent evidence was added to the record in conjunction 
with the veteran's 2004 petition to reopen.  The evidence 
submitted related to his arthritis claim was duplicative of 
that already of record.  Medical evidence submitted concerned 
his heart disorder for which he sought service connection.  
The veteran's current petition to reopen was submitted in 
June 2006.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  
The seminal evidence added to the record since the 2004 
decision is the medical opinion of Dr. Jose A. Quintos, M.D.  
Dr. Quintos submitted a detailed review and rebuttal of the 
evidence of record in his report, but the part of his report 
most germane to these proceedings concerns his reported 
findings on examination.

Dr. Quintos reported that the X-rays of the veteran's knees 
he ordered showed degenerative joint disease of the knees 
bilaterally, and he opined that the etiology of the diagnosed 
condition was repeated stress loading of the veteran's knee 
joints, among others, which initiated episodes of traumatic 
arthritis that deteriorated into a degenerative process.  
Earlier in his report, Dr. Quintos opined that the findings 
at the 1950 VA examination showed the effects of traumatic 
arthritis, which he hypothesized was due to the hardships of 
the veteran's service.

The RO noted Dr. Quintos' report and opinion but determined 
that there was no underlying factual basis for it, as there 
was no evidence the veteran was diagnosed with any arthritis 
prior to 1950.

At the hearing, Dr. Quintos said he first examined the 
veteran in January 2006 and, based on the history provided by 
the veteran, he had knee pain from before the start of World 
War II, and he continued to experience knee pain after his 
discharge up until the present time.  Transcript, p. 7. 

The Board finds that Dr. Quintos' report is both new and 
material.  It is new, in that it was not before the rating 
board in 2004 and it is not redundant.  It is also material 
in that Dr. Quintos opined that even the 1950 VA examination 
showed the veteran had traumatic arthritis and that it was 
related to his recognized service, which is the missing 
element in his claim.  The RO improperly tested or weighed 
Dr. Quintos' opinion for its probative value.  Only once the 
claim is reopened and readjudicated on the full merits does 
this become a consideration.  While his opinion might well be 
problematic if tested on that basis, that it is not the 
correct standard when determining if new and material 
evidence is submitted.  It is presumed credible at this point 
in time.  See Justus, supra.  

In light of the fact that his opinion is presumed credible at 
this stage, Dr. Quintos' medical nexus opinion relates to an 
unestablished fact needed to prove the claim, and it raises a 
reasonable possibility of establishing the veteran's claim.  
38 C.F.R. § 3.156(a).  Thus, new and material evidence has 
been submitted.


ORDER

New and material evidence has been submitted to reopen a 
previously denied claim for entitlement to service connection 
for arthritis, rheumatoid, mild, sternoclavicular joints, and 
knees.  The petition to reopen is granted only to that 
extent.


REMAND

As the Board has reopened the veteran's claim, he is now 
entitled to a VA examination to determine if he in fact has 
arthritis of the knees, or other joints previously denied, 
and-if so, if it is causally related to his recognized 
service.  See 38 C.F.R. § 3.159(c)(4)(iii).

An April 2004 private psychiatric examination conducted by 
Dr. Arcena diagnosed the veteran with PTSD and assessed a 
Global Assessment of Functioning (GAF) of 45.  The primary 
symptoms noted were sleep disturbance, episodes of 
depression, fear of death when war was discussed, and 
nervousness.  Memory and orientation were intact and abstract 
thinking was good.

The report of the May 2005 VA examination notes the veteran's 
main symptoms as depressed mood or anxiety, euthymic mood, 
and an appropriate affect.  Memory and thought process were 
intact.  The examiner opined the veteran was doing generally 
well, and he had a very good relationship with his second and 
current wife.  His first wife died some years ago.  The 
assessed GAF was 70.

A report of a January 2006 private psychological examination 
conducted by Dr. Cantrell, Ph.D., notes that he opined the 
veteran is totally unemployable due to his symptoms and that 
he meets the criteria for a 100 percent rating.  He assessed 
the severity of the veteran's PTSD as severe and assessed a 
GAF of 10.
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  A GAF of 10 is within the range of 1 to 
10, which is the lowest assignable.  It denotes one in 
persistent danger of severely hurting self or others (e.g., 
recurrent violence) or a persistent inability to maintain 
minimal personal hygiene; or,  serious suicidal act with 
clear expectation of death.  See DSM-IV, p. 46.  The Board 
notes no evidence in the claims file to support such an 
opinion.  Further, Dr. Cantrell also attributed some of the 
veteran's symptoms to the aging process.

Nonetheless, the May 2005 VA examination report notes his 
claims folder was not available for review, and that the 
veteran was receiving Bi-weekly treatment for his PTSD at the 
Cyberspace Facilities in Angeles City, R.P.  The records 
associated with that treatment are not associated with the 
claims file.  The RO/AMC must obtain those records or a 
documented response that they are not available.  Then, 
another examination should be arranged.  The Board further 
notes that the psychiatric examinations of record, private 
and VA, include the veteran's claimed POW status as part of 
the assessment of his symptomatology.  That status is not a 
confirmed stressor.  The claims file contains at least two 
administrative determinations that the veteran was not a POW.  
He in fact concedes as much.

In his written submissions dating back to the 1940s, the 
veteran rationalizes his assertion of claimed POW status as 
follows:  He was part of the forces that surrendered at 
Bataan, and he was part of the now infamous Bataan Death 
March-at least in the early stages.  But he escaped to the 
mountains en route and became part of the guerilla 
contingent.  The veteran's logic is that since he would have 
been a POW had he not escaped, he should have that status.  
The RO has consistently rejected that argument.  Further, 
appropriate military officials have confirmed that the 
veteran's name is not among the lists of POWs who were held 
by the Japanese.

Since the Board has determined that medical examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b), to include a description of 
the information and evidence necessary to 
substantiate both his increased rating 
claim and his service connection claim, 
and to include notice that he should 
submit any pertinent evidence in his 
possession.  This letter should also 
provide as an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)

2.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his arthritis.  
Records related to treatment of his PTSD 
since July 2003 should also be obtained.  
After securing the necessary release, the 
RO should obtain these records.  If records 
are not available, that fact should be 
fully documented in the claims file.

3.  After the above is complete, regardless 
of whether any additional records are 
obtained, the veteran should be afforded a 
VA examination to determine if he manifests 
arthritis, rheumatoid, mild, 
sternoclavicular joints, and knees.  The 
examiner should be provided the veteran's 
claim file for review prior to the 
examination.  Request the examiner to 
render an opinion as to whether it is at 
least as likely as not (probability of at 
least 50 percent) that any diagnosed 
arthritis of the sternoclavicular joints, 
and knees, is related to the veteran's 
active service or to some other event.  The 
examiner should comment on the medical 
evidence of record, including the March 
2006 report of Dr. Quintos.

4.  The AMC/RO shall also arrange for the 
veteran to have a VA psychiatric evaluation 
to determine the current severity of his 
PTSD symptomatology.  All indicated tests 
should be undertaken and all clinical 
findings should be reported in detail.  The 
claims folder must be made available to the 
examiner for review prior to the 
examination.  Request the psychiatrist 
specifically to evaluate and comment on the 
veteran's ability to maintain gainful 
employment and personal relationships.  A 
GAF score should be assigned and the score 
should be explained.  If it is 
significantly different than other scores 
on file, a full explanation of the reason 
therefore should be set forth.  The 
examiner should also comment to what 
extent, if any, the veteran's symptoms are 
due to the aging process.  The claims file 
should be made available to the examiner 
for review of the veteran's pertinent 
medical and other history.  The RO should 
specifically inform the examiner that the 
veteran's claimed POW status is not a 
confirmed stressor.

5.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  If either claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


